Citation Nr: 0833214	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2006 and February 2008.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with adequate notice prior to the initial 
rating decision in January 2004. Nevertheless, the RO did 
send the veteran letters in September 2003, December 2005, 
March 2006, May 2006, September 2006, May 2007, and March 
2008, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for service 
connection was readjudicated in supplemental statements of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the December 2005 and September 2006 letters 
stated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the September 2004 statement 
of the case (SOC) and the August 2007 and May 2008 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003, December 
2005, September 2006, May 2007, and March 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.   The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003, December 2005, September 2006, May 2007, and 
March 2008 letters notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
September 2003, December 2005, and September 2006 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the September 2003, 
December 2005, September 2006, May 2007, and March 2008 
letters indicated that it was still the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, May 2006, September 2006, and March 2008 
letters as well as the May 2008 SSOC informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The RO also requested 
that the National Personnel Records furnish active duty 
inpatient clinical records for an automobile accident on 
January 9, 1968, at Fort McCarthy Hospital.  However, a 
response from NPRC indicated that the allegation was 
investigated, but that the search had negative results.  In 
addition, the veteran was afforded a VA examination in June 
2007, and an additional clarifying medical opinion was 
obtained in April 2008.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  The veteran's service medical records do indicate 
that he was involved in an automobile accident in January 
1968 during which he hit his head on the windshield.  An x-
ray of his head and skull were normal.  The veteran later 
sought treatment the following week at which time he reported 
having back pain following pulling and lifting.  He was 
diagnosed with myositis of the back and was instructed not to 
lift or pull for one week.  However, the remainder of the 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  In 
fact, his November 1970 separation examination found his 
spine to be normal, and he denied having a medical history of 
back trouble.  Moreover, the medical evidence of record does 
not show that the veteran sought any treatment immediately 
following his separation from service or for many decades 
thereafter.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a back 
disorder did not manifest in service or for many years 
thereafter.

The Board does observe that several lay statements were 
submitted in support of the veteran's claim for service 
connection.  In this regard, a fellow serviceman submitted 
such a statement in September 2007 indicating that the 
veteran had fallen while climbing a fence.  Although this 
individual did note that the veteran was unable to walk and 
had not feeling from his waist down, he did not specifically 
mention any symptomatology pertaining to his back.  Moreover, 
while lay witnesses may provide competent testimony as to 
visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board observes that this individual is not 
competent to testify as to what the veteran's diagnosis was 
at that time or its relationship to his period of service.  

Two other lay statements dated in June 2007 were submitted by 
an individual who has known the veteran for seven years and 
by his former employer.  Another friend who had known the 
veteran since 1978 also submitted a letter in April 2008.   
In these statements, the individuals described the veteran's 
current back problems and limitations resulting from such 
symptomatology.  However, the Board notes that none of these 
individuals knew the veteran during his military service and 
did not witness any injuries.  Instead, they merely described 
the veteran's current symptomatology and did not discuss the 
etiology of his back disorder or its relationship to his 
period of service.  

The veteran's wife also submitted a statement dated in 
December 2007 in which she indicated that the veteran began 
experiencing back pain in service, which progressively 
worsened over the years.  As previously noted, a lay witness 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder, but they are not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis.  The 
veteran's wife cannot competently testify as to what the 
veteran's diagnosis was in service or whether his current 
disorder is related to his military service.   

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis to the veteran's active service.  In fact, 
the April 2008 VA examiner reviewed the veteran's claims file 
and observed that there was documentation of a head injury in 
January 1968 as well as a diagnosis of myositis of the back.  
The examiner opined that the veteran's back disorder was not 
caused by or a result of an injury that occurred while he was 
in service.  In particular, he explained that the veteran's 
documented back injury was myositis or muscle inflammation 
and did not involve the bony or disc structures of the spine.  
It was also noted that the veteran's November 1970 separation 
examination was normal.  In addition, the April 2008 VA 
examiner indicated that the veteran had a subsequent injury 
as well as illnesses after service that were more likely the 
source of his condition.  Indeed, the same examiner had 
previously noted at the time of the veteran's June 2007 VA 
examination that he had fallen from a tree while bow hunting 
in October 1997 and suffered a herniated disc of the thoracic 
spine.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.


ORDER

Service connection for a back disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


